PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE CANADIAN ZINC SUPPORTS EXPANSION OF NAHANNI NATIONAL PARK ·PRAIRIE CREEK MINE EXCLUDED FROM ENLARGED PARK ·ACCESS RIGHTS TO BE PROVIDED BY NEW LEGISLATION ·BALANCED APPROACH TO RESOURCE DEVELOPMENT AND CONSERVATION Ottawa, Ontario, June 9, 2009 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) welcomes the announcement of the Government of Canada’s decision and the introduction today in Parliament of new special legislation on the proposed expansion of Nahanni National Park Reserve, which excludes the Prairie Creek Mine, and supports the balanced approach to resource development and conservation. The proposed Park expansion announced today in Ottawa by The Honourable Jim Prentice, Canada’s Environment Minister and Minister responsible for Parks Canada, will see the area of Nahanni Park expanded by 30,000 square kilometers, making it the third largest National Park in Canada.The enlarged Park will cover most of the South Nahanni River watershed and will completely encircle the Prairie Creek Mine. However, the Mine itself and a large surrounding area of approximately 300 square kilometers is specifically excludedfrom the Park and will not be part of the expanded Park. In making the announcement The Honourable Chuck Strahl, Minister of Indian Affairs and Northern Development, said that the Government recognizes the importance of resource development in Canada’s North and the decision on the expansion of Nahanni National Park reflects a balanced approach to conservation and to potential future economic benefits that development of the Prairie Creek Mine can bring to the people of the Dehcho. A new Bill, introduced by the Government in the House of Commons today, entitled “An Act to amend the Canada National Parks Act to enlarge Nahanni National Park Reserve of Canada” provides for the expansion of Nahanni National Park and, crucially from CZN’s point of view, proposes at Section 7(1) amendments to the Canada National Parks Act to enable the Minister for the Environment to enter into leases or licences of occupation of, and easements over, public lands situated in the expansion area for the purposes of a mining access road leading to the Prairie Creek Area, including the sites of storage and other facilities connected with that road. 1 Heretofore, an access road to a mine through a National Park is not permitted under the Canada National Parks Act, and the Act is now to be amended solely for Nahanni National Park Reserve and specifically for the purpose of providing access to the Prairie Creek Mine area. Attending the historic Nahanni National Park expansion announcement and celebration at the Canadian Museum of Nature in Ottawa today, Mr. John F. Kearney, Chairman of Canadian Zinc Corporation said: “Canadian Zinc Corporation welcomes the long anticipated expansion of Nahanni National Park Reserve, with the exclusion of the Prairie Creek Mine area and the guarantee of access to the Mine through the enlarged Park”. “Canadian Zinc, and indeed the entire Canadian mining and exploration industry, supports a balanced approach to resource development and conservation, which in the proposed expansion of the Park has now been achieved.”Mr. Kearney added. Following the statements made by Prime Minister Harper, in announcing the interim withdrawal of lands for the purposes of park expansion in August 2007, where the Government committed to consultations to determine how to balance the interests of various stakeholders, including “the commercial interests whose existing investments must be recognized and respected”, Canadian Zinc has been working closely with officials at Indian and Northern Affairs Canada and at Parks Canada, and in consultation with the Government of the Northwest Territories, to achieve this balanced solution. In July 2008 Canadian Zinc and the Parks Canada Agency entered into a Memorandum of Understanding in which they agreed to work collaboratively, within their respective areas of responsibility, authority and jurisdiction, to achieve their respective goals of an expanded Nahanni National Park Reserve and an operating Prairie Creek Mine. Canadian Zinc supports the proposed expansion of Nahanni National Park and has agreed to manage the development of the Prairie Creek Mine so the mine does not, in its own right, negatively affect the expansion of the Nahanni Park. The balanced approach to development and conservation achieved today also acknowledges the aspirations of the communities of the Dehcho First Nations in that most of the South Nahanni watershed will be preserved and protected while also facilitating the development of the Prairie Creek Mine which will bring much needed jobs, benefits, business opportunities and economic stimulus to the Dehcho Region and to this part of the Northwest Territories. Enactment of the new legislation introduced today will be a “win- win” for the Park, for the Prairie Creek Mineand for the Dehcho and will facilitate all parties achieving their respective objectives. “Canadian Zinc believes that the Prairie Creek Mine and the enlarged Nahanni National Park can co-exist and that, properly planned and managed, the enlarged Park will not interfere with the operation of the Prairie Creek Mine and similarly that the operation of the Mine will not adversely impact upon the Park or its ecological integrity,” said John Kearney. “We are very pleased to be part of this unique and historic solution to the compatibility of mine development and environmental protection and conservation.”Mr. Kearney added. 2 THE PRAIRIE CREEK MINE: Canadian Zinc’s 100% owned Prairie Creek Mine is an important Canadian resource, located in the Mackenzie Mountains in the Dehcho region of the Northwest Territories, within the watershed of the South Nahanni River and in proximity to but outside the current boundaries of Nahanni National Park Reserve. The
